EXHIBIT 27 August 2009 The Directors Royal Wolf Australia Group PO Box 834 Level 2, 22-28 Edgeworth David Avenue Hornsby NSW 2077 Dear Sir/Madam, We are pleased to enclose for you our offer which details the arrangements we have recently discussed. As there have been a number of variations to your arrangements with us since we last provided details of our terms and conditions in full, we take this opportunity to restate all existing arrangements in addition to the current changes. As a result this letter, once accepted, wholly replaces previous Letters of Offer and Variation Letters that we have issued to you.Note also that once accepted, the interest rates and fees (including line fees) set out in this letter of offer will take effect on and from 27 August 2009. The attached documents include: ·The Letter of Offer – detailing the facilities offered, security and conditions. ·A copy of the Letter of Offer – this copy is for you to sign and return to accept the offer.The covering customer information sheet details the steps you need to take to accept this offer and satisfy those things required before any additional facilities will be made available. ·General Conditions – specifies the general conditions of use for ANZ facilities. ·Specific Conditions – details additional conditions specific to facilities which are part of this offer and for which Specific conditions apply. Please note the enclosed documentation details the terms of our banking arrangement and is the first in a series of letters that you will receive over time regarding your facilities. Additional shorter letters will be issued to you when there is a change to the current arrangements or facilities are extended for a further term. For your information, clause 28 of the General Conditions clarifies the meaning of many of the words and legal expressions used in the documents. Should you have any questions, please don’t hesitate to contact me on (02) 9226 4548. We suggest however that you contact your solicitor for any detailed legal queries. To accept this offer please sign the copy of the Letter of Offer and return it to me.
